Appeal by defen*501dant from a judgment of the County Court, Nassau County (Thorpe, J.), rendered September 9, 1994, convicting him of rape in the first degree, rape in the third degree (three counts), sexual abuse in the first degree (five counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his guilt was not proven beyond a reasonable doubt. Insofar as he contends that the evidence was legally insufficient to support the conviction, his claim is not preserved for appellate review (see, People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.